— Appeal by defendant from a judgment of the Supreme Court, Kings County (Lodato, J.), rendered March 4,1982, convicting him of attempted murder in the first degree (two counts), assault in the first degree, assault in the second degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s sole defense at trial was justification. He contended that at the time of the incident he did not know that the *900two men who stopped and frisked him and his companions were police officers, and that he believed that the force he used against the two officers was necessary to defend himself and his brother. On this appeal, he contends that he was deprived of a fair trial because of the alleged erroneous and deficient charge by the trial court on the defense of justification. Defendant, however, failed to take exception to the trial court’s initial and supplemental justification charge. Defendant’s claims are thus not properly preserved for review (CPL 470.05 [2]; see, People v Thomas, 50 NY2d 467; People v Doctor, 98 AD2d 780).
In any event, we note that the charge, viewed in its entirety, adequately conveyed the appropriate law to the jury and did not deprive defendant of a fair trial (see, People v Woods, 41 NY2d 279; People v Francis, 99 AD2d 841; People v Doctor, supra). Lazer, J. P., Gibbons, Thompson and Niehoff, JJ., concur.